Citation Nr: 0317141	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  02 19-036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right inguinal hernia repair.  

2.  Entitlement to service connection for a fungus on the 
head, face and neck.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from March 1946 
to March 1948.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In January 2003, the veteran testified before the undersigned 
Acting Veterans Law Judge and gave testimony in support of 
his claim. 

This decision will address the issue of entitlement to 
service connection for residuals of a right inguinal hernia.  
The issue of entitlement to service connection for a fungus 
on the head, neck and face will be addressed in the remand 
that follows this decision.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was not treated in service for a right 
inguinal hernia, and treatment for this disorder is first 
noted in the record several years after service.  

3.  There is no competent medical evidence that establishes 
that the veteran has residuals of a right inguinal hernia 
that are related to his military service.  




CONCLUSION OF LAW

Residuals of a right inguinal hernia were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 ( 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to notice 
and the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5103A (West 2002); See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (West 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case of the evidence necessary to 
substantiate his claim.  The RO has secured medical records 
identified by the veteran.  In addition, in March 2002, the 
RO contacted the veteran and notified him of how the post-
decision review process worked.  The veteran was advised that 
a complete review of his file would be made, and a new 
decision would be offered.  The veteran was informed of what 
he had to do for his appeal and the evidence needed to 
establish entitlement to the benefit sought.  He was notified 
as to what the RO had done.  No further assistance in this 
regard appears to be warranted.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board concludes that the duties to assist and to notify 
the veteran have been fullfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West 2002).  No 
further development is required in order to comply with VA's 
duty to assist.  

Factual Background

The service medical records show no complaint, diagnosis or 
treatment for a right inguinal hernia.  His March 1948 
separation examination report shows no pertinent abnormality.  

VA medical records show that in June 1957, the veteran was 
treated for pilonidal cystitis, and bilateral inguinal 
herniae were noted to be present.  The veteran reported 
having lower sacral area pain for 10 years.  In July 1959, he 
was hospitalized for lower sacral pain.  The examiner noted 
that in 1957 bilateral inguinal herniae were noted as well as 
a fluctuant pilonidal abscess.  It was noted that the herniae 
were virtually asymptomatic with minimal pain and pressure 
sensation in the right groin when strenuously coughing.  
Examination showed a palpable, freely reducible hernia sac on 
the right.  

Private treatment records show that in 1973, the veteran 
underwent a right inguinal hernia repair.  At that time the 
veteran reported having a right inguinal hernia that was 
increasing in size.  Private records show treatment for a 
left inguinal hernia in 2000.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (2002).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an inservice event, disease, or injury and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

During a January 2003 hearing before the undersigned, and 
during the course of this appeal, the veteran has contended 
that during service he had to lift 450 pound drums, and that 
this caused him pain in his right side.  He has argued that 
he was treated with aspirin during service for the pain, and 
that at discharge this was noted.  He states that since 
service he has not had any jobs requiring heavy lifting.  He 
has testified that his treatment began in the 1950's.  

The service medical records show no treatment for right side 
pain or a right inguinal hernia, and the veteran's March 1948 
separation examination report shows no pertinent abnormality.  
Thereafter, the record is also devoid of any complaints or 
treatment for a right inguinal hernia until 1957, many years 
after service separation.  Absent a showing of complaints or 
treatment in service, the claim cannot prevail, since there 
is no incidence of service that could be related to the 
veteran's current complaints.  It is noted that in 1957, the 
veteran reported a ten-year history of lower sacral pain; 
however, there was no specific reference to a hernia.  As 
such, this historical evidence has little probative value as 
it is merely a recitation of the veteran's self-reported and 
unsubstantiated history.  See Reonal v. Brown, 5 Vet. App. 
458 (1993), Swann v. Brown, 5 Vet. App. 229 (1993).  

In sum, there is no clinical evidence demonstrating that the 
veteran sustained a right inguinal hernia in service, or any 
current residuals of a right inguinal hernia are related to 
service.  The only evidence supporting the veteran's claim 
consists of his statements regarding the onset of his 
disability.  Since the veteran is not a medical expert, he is 
not competent to express an authoritative opinion diagnosing 
his medical condition or any questions regarding medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In contrast, the objective medical evidence supports 
a finding that the veteran's right inguinal hernia and 
residuals were not present in service or for years 
thereafter, and are not related in any way to service. The 
Board concludes that the weight of the evidence is against 
the claim for service connection for residuals of a right 
inguinal hernia.  


ORDER

Service connection for residuals of a right inguinal hernia 
is denied.  



REMAND

The veteran seeks service connection for a fungus on the 
head, face and neck.  A review of the service medical records 
shows that at separation in March 1948, the veteran was 
diagnosed with acne on the facial region.  When the veteran 
was hospitalized in July 1959 at a VA facility, it was noted 
that he had residues of old acne on his face.  He testified 
before the undersigned in January 2003 that the residuals of 
his acne and fungus condition, that is, the scarring and 
disfigurement, should be service connected.  The veteran has 
not been examined by VA to evaluate any current disability, 
and to determine if any current disability is related to his 
military service.  

As noted above, the VCAA imposes an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  See 38 
U.S.C.A. § 5103(a) and (b) (West 2002).  Also see Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

In light of the change in law brought about by the VCAA, 
Board will remand this case to ensure that there is 
compliance with the notice and duty-to-assist provisions 
contained in this law.  The VCAA is applicable to all claims 
filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  As the veteran's claim 
was filed prior to November 9, 2000 and was not final as of 
that date, the VCAA applies in this case.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

The veteran must have notice of the type of evidence 
necessary to substantiate his claims and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  

Thus a remand on this issue is necessary.  Development such 
as that sought by this remand is consistent with the mandate 
of the VCAA.  As indicated above, in re-adjudicating this 
case, the RO should ensure that all notification and 
development actions required by the new law are met.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding all medical treatment for the 
disability at issue here that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for a VA dermatology examination 
to determine the nature of any head, face 
or neck disability, and the likely 
etiology of any disability found.  The 
veteran should be advised of the 
provisions set forth at 38 C.F.R. § 3.655 
regarding failure to report for scheduled 
VA examinations. 

It is imperative that the physician who 
is designated to examine the veteran 
reviews the evidence in the claims 
folder, and acknowledges such review in 
the examination reports.  The examiner 
should elicit from the veteran and record 
a full medical history and should report 
detailed medical findings in connection 
with the evaluation of the skin 
condition(s) at issue here.
Based on the review of the case, it is 
requested that the examiner express an 
opinion as to the etiology of each 
disability to include whether it is at 
least as likely as not that the veteran 
has a skin disability of the head, face 
and neck that is related to his military 
service.  Complete rationale must be 
provided for all opinions and conclusions 
reached.  

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

5.  Then, the RO should re-adjudicate the 
issue on appeal.  If any benefit remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, and the 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence 
received since the issuance of the last 
SSOC, and applicable law and regulations 
considered pertinent to the issue 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court. See M21-1, Part IV, 
paras. 8.44- 8.45 and 38.02-38.03. 





	                     
______________________________________________
	JAMES R. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



